      Case 7:20-cv-00139 Document 31 Filed on 10/14/20 in TXSD Page 1 of 23
                                                                                          United States District Court
                                                                                            Southern District of Texas

                                                                                               ENTERED
                                                                                             October 14, 2020
                               UNITED STATES DISTRICT COURT
                                                                                            David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

JUAN ANTONIO SANCHEZ, PC, on  §
behalf of itself and a similarly situated
                              §
class,                        §
                              §
    Plaintiff,                §
                              §
                                CIVIL ACTION NO. 7:20-cv-00139
VS.                           §
                              §
BANK OF SOUTH TEXAS; JPMORGAN §
CHASE BANK; and FROST BANK,   §
                              §
    Defendants.               §

                                        OPINION AND ORDER

         The Court now considers “Defendants’ Joint Motion to Dismiss for Failure to State a

Claim and Lack of Subject-Matter Jurisdiction,”1 Plaintiff’s response,2 and Defendants’ reply.3

The Court also considers “Plaintiff’s Motion for Judicial Notice.”4 After considering the

motions, record, and relevant authorities, the Court GRANTS both motions.

    I. BACKGROUND AND PROCEDURAL HISTORY

         This is an action brought under the Paycheck Protection Program (PPP) recently

established by Congress in the Coronavirus Aid, Relief, and Economic Security Act (CARES

Act),5 in addition to the Class Action Fairness Act.6 Plaintiff seeks to represent a class in order to

recover agent fees Plaintiff alleges are owed to it and other similarly situated class members




1
  Dkt. No. 18.
2
  Dkt. No. 28.
3
  Dkt. No. 30.
4
  Dkt. No. 29.
5
  Pub. L. No. 116-136, § 1102, 134 Stat. 281, 286–294 (Mar. 27, 2020), 15 U.S.C. § 636.
6
  28 U.S.C. § 1332(d).


1 / 23
      Case 7:20-cv-00139 Document 31 Filed on 10/14/20 in TXSD Page 2 of 23




pursuant to the PPP and its implementing regulations, which create a federal loan program

designed to financially assist small businesses during the COVID-19 pandemic.7

         Mr. Juan Antonio Sanchez is an individual and licensed Certified Public Accountant who

owns Plaintiff Juan Antonio Sanchez, PC, a professional corporation in the State of Texas.8

Plaintiff corporation “assists taxpayers and small business with taxes in McAllen, Texas and

surrounding communities.”9 Plaintiff alleges it “assisted its clients with preparing their

application(s) for a PPP loan” from the Defendant banks,10 who act as PPP-approved lenders.11

As the agent for Plaintiff’s clients who applied for PPP loans, Plaintiff submitted one application

to Defendant Bank of South Texas for $95,600; one application to Defendant JPMorgan Chase

Bank, NA for $459,600; and three applications to Defendant Frost Bank totaling $74,000.12

Plaintiff alleges that it is entitled to “regulatorily required Agent Fees” that the Defendants have

wrongfully kept for themselves13 because Plaintiff allegedly complied with all applicable PPP

regulations and is entitled to agent fees14 that are meant to incentivize agents to assist PPP loan

applicants.15

         Plaintiff’s first and chief cause of action is its request for a “a declaration, in accordance

with SBA Regulations and pursuant to the [federal] Declaratory Judgment Act that Defendants

7
  Dkt. No. 16 (Plaintiff’s “First Amended Class Action Complaint for Declaratory Relief and Damages”). This is
Plaintiff’s live complaint. Dkt. No. 25 at 2 n.11. Congress has extended and modified the PPP. Paycheck Protection
Program and Health Care Enhancement Act, Pub. L. No. 116-139, 134 Stat. 620 (Apr. 24, 2020); Paycheck
Protection Program Flexibility Act of 2020, Pub. L. No. 116-142, 134 Stat. 641 (June 5, 2020). According to
Plaintiff, in March 2020, the CARES Act provided for “$377 billion in federally-funded loans to small businesses
and a $500 billion governmental lending program, administered by the United States Department of Treasury [sic]
and the Small Business Administration, a United States government agency that provides support to entrepreneurs
and small businesses,” including $349 billion to fund the PPP in accordance with the Small Business
Administration’s “7(a) Loan Program” under 15 U.S.C. § 636(a). Dkt. No. 16 at 4, ¶¶ 15–16.
8
  Dkt. No. 16 at 1, ¶ 1.
9
  Id. at 1–2, ¶ 1.
10
   Id. at 2, ¶ 1.
11
   Id. at 7, ¶ 31.
12
   Id. at 9, ¶ 38.
13
   Id. at 7–8, ¶¶ 32–33.
14
   Id. at 9, ¶¶ 37–40.
15
   Id. at 7, ¶ 27.


2 / 23
     Case 7:20-cv-00139 Document 31 Filed on 10/14/20 in TXSD Page 3 of 23




are obligated to set aside money to pay, and to pay the Agent Fees the PPP Agents have earned

for the work performed on behalf of their clients that received a PPP loan from the

Defendants.”16 Plaintiff also brings claims for violation of state law, specifically unjust

enrichment, conversion, and breach of implied contract,17 and class action allegations under

Federal Rule of Civil Procedure 2318 for an allegedly owed amount over $5 million on behalf of

a putative class.19 On July 22, 2020, prior to Plaintiff completing service on Defendants Chase

Bank and Frost Bank, Defendant Bank of South Texas filed a motion to dismiss Plaintiff’s

original complaint.20 Within 21 days, Plaintiff timely21 filed its first amended complaint, the live

pleading.22 Accordingly, the Bank of South Texas’s independent motion to dismiss23 is DENIED

AS MOOT. Within two weeks of Plaintiff’s first amended complaint, Defendants filed the

instant joint motion to dismiss Plaintiff’s amended complaint.24 Pending the Court’s decision on

the motion to dismiss, the Court stayed discovery until November 3, 2020.25 Plaintiff responded

to the motion to dismiss,26 and Defendants replied,27 and the motion is ripe for consideration.

         The Court briefly pauses to note that this kind of litigation is springing up nationwide,

consisting now of over fifty lawsuits alleging a failure to pay agent fees under the PPP.28 The

United States Judicial Panel on Multidistrict Litigation has declined to consolidate the cases.29

On August 17, 2020, the first decision in this area was issued by the Northern District of Florida,

16
   Dkt. No. 16 at 13–14, ¶ 64 (citation omitted).
17
   Id. at 14–19, ¶¶ 66–100.
18
   Id. at 10–13, ¶¶ 49–60.
19
   Id. at 2, ¶ 5.
20
   Dkt. No. 14. Defendant Bank of South Texas also attempted to pay Plaintiff. Dkt. No. 28 at 3 n.5.
21
   See FED. R. CIV. P. 15(a)(1)(B).
22
   Dkt. No. 16.
23
   Dkt. No. 14.
24
   Dkt. No. 18.
25
   Dkt. No. 25.
26
   Dkt. No. 28.
27
   Dkt. No. 30.
28
   In re Paycheck Prot. Program Agent Fees Litig., No. MDL 2950, 2020 WL 4673430, at *1 (J.P.M.L. Aug. 5,
2020).
29
   Id. at *3.


3 / 23
      Case 7:20-cv-00139 Document 31 Filed on 10/14/20 in TXSD Page 4 of 23




holding that agents who assist applicants with a PPP are not entitled to agent fees in the absence

of an agreement with the lenders.30 On September 21, 2020, the Southern District of New York

substantially agreed.31 This Court believes it is the third to address this issue, and substantively

joins the emerging consensus described by the Northern District of Florida and Southern District

of New York for the reasons elaborated below.

     II. MOTION FOR JUDICIAL NOTICE

         Before the Court assesses Defendants’ motion to dismiss, the Court acknowledges

“Plaintiff’s Motion for Judicial Notice” which requests the Court take judicial notice of various

documents available on the United States Small Business Administration’s and United States

Treasury’s respective websites pursuant to Federal Rule of Evidence 201(b).32 The Court first

notes that Plaintiff’s motion lacks the required averments for opposed motions33 or a caption that

the motion is unopposed.34 Nevertheless, the Court now considers the motion.

         It is well-established that a Court may consider matters of public record in assessing a

Federal Rule of Civil Procedure 12(b)(6) motion to dismiss.35 Plaintiff’s motion is superfluous.

The Court will consider matters of public record as necessary in determining Defendants’ motion

to dismiss. Accordingly, Plaintiff’s motion for judicial notice36 is GRANTED, but the Court

admonishes Plaintiff that such a motion is inutile.

     III. MOTION TO DISMISS

30
   Pierce Atwood LLP, COVID-19: Florida Federal Court First to Dismiss PPP Agent Fee Class Action, JD SUPRA
(Aug. 28, 2020), https://www.jdsupra.com/legalnews/covid-19-florida-federal-court-first-to-12299/ (citing Sport &
Wheat, CPA, PA v. ServisFirst Bank, Inc., No. 3:20CV5425-TKW-HTC, 2020 WL 4882416 (N.D. Fla. Aug. 17,
2020)).
31
   Johnson v. JPMorgan Chase Bank, N.A., No. 20-CV-4100 (JSR), 2020 WL 5608683 (S.D.N.Y. Sept. 21, 2020)
(Rakoff, J.); cf. Steven L. Steward & Assocs., P.A., v. Truist Bank, No. 620CV1083ORL40GJK, 2020 WL 5939150
(M.D. Fla. Oct. 6, 2020).
32
   Dkt. No. 29.
33
   See LR7.1.D.
34
   See LR7.2.
35
   Norris v. Hearst Tr., 500 F.3d 454, 461 n.9 (5th Cir. 2007).
36
   Dkt. No. 29.


4 / 23
      Case 7:20-cv-00139 Document 31 Filed on 10/14/20 in TXSD Page 5 of 23




         a. Preliminary Issue

         As a threshold matter, the Court notes Plaintiff’s response brief lacks numbered

paragraphs entirely, hindering the Court’s reference to Plaintiff’s arguments. The Court cautions

Plaintiff that all briefs should consistently number each paragraph to properly comply with the

Federal Rules of Civil Procedure.37

         b. Jurisdiction

         This Court has jurisdiction under 28 U.S.C. § 1331 because this action concerns the

federal Declaratory Judgment Act and federal CARES Act and the latter’s federal regulations.38

         c. Legal Standard

         The Court uses federal pleading standards to determine the sufficiency of a complaint.39

“A motion to dismiss an action for failure to state a claim admits the facts alleged in the

complaint, but challenges plaintiff's right to relief based upon those facts.” 40 Under Federal Rule

of Civil Procedure 12(b)(6), to avoid dismissal, the complaint “must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”41 The Court reads

the complaint as a whole42 and accepts all well-pleaded facts as true (even if doubtful or

suspect43) and views those facts in the light most favorable to the plaintiff (because a




37
   FED. R. CIV. P. 7(b)(2) (“The rules governing captions and other matters of form in pleadings apply to motions
and other papers.”); FED. R. CIV. P. 10(b) (emphasis added) (“A party must state its claims or defenses in numbered
paragraphs, each limited as far as practicable to a single set of circumstances.”).
38
   Dkt. No. 16 at 2, ¶ 6.
39
   See Genella v. Renaissance Media, 115 F. App'x 650, 652–53 (5th Cir. 2004).
40
   Crowe v. Henry, 43 F.3d 198, 203 (5th Cir. 1995) (quotation omitted).
41
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
42
   See Gulf Coast Hotel-Motel Ass'n v. Miss. Gulf Coast Golf Course Ass'n, 658 F.3d 500, 506 (5th Cir. 2011)
(“While the allegations in this complaint that the Golf Association's anticompetitive acts ‘substantially affected
interstate commerce’ are not sufficient on their own, the complaint here read as a whole goes beyond the allegations
rejected in Twombly and Iqbal.”).
43
   Twombly, 550 U.S. at 555–56.


5 / 23
      Case 7:20-cv-00139 Document 31 Filed on 10/14/20 in TXSD Page 6 of 23




Rule 12(b)(6) motion is viewed with disfavor44), but will not strain to find inferences favorable

to the plaintiff,45 but also will not indulge competing reasonable inferences that favor the

Defendant.46 A plaintiff need not plead evidence47 or even detailed factual allegations, especially

when certain information is peculiarly within the defendant’s possession, 48 but must plead more

than “‘naked assertion[s] devoid of ‘further factual enhancement’” or “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements” to survive a motion to

dismiss.49

         In evaluating a motion to dismiss, Courts first disregard any conclusory allegations or

legal conclusions50 as not entitled to the assumption of truth,51 and then undertake the “context-

specific” task, drawing on judicial experience and common sense, of determining whether the

remaining well-pled allegations give rise to entitlement to relief.52 “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”53 Courts have “jettisoned the

[earlier] minimum notice pleading requirement”54 and the complaint must plead facts that



44
   Leal v. McHugh, 731 F.3d 405, 410 (5th Cir. 2013) (quoting Turner v. Pleasant, 663 F.3d 770, 775 (5th Cir. 2011)
(“This court construes facts in the light most favorable to the nonmoving party, ‘as a motion to dismiss under
12(b)(6) “is viewed with disfavor and is rarely granted.”’”)).
45
   Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008).
46
   See Lormand v. US Unwired, Inc., 565 F.3d 228, 267 (5th Cir. 2009).
47
   Copeland v. State Farm Ins. Co., 657 F. App'x 237, 240–41 (5th Cir. 2016).
48
   See Innova Hosp. San Antonio, LP v. Blue Cross & Blue Shield of Ga., Inc., 892 F.3d 719, 730 (5th Cir. 2018)
(holding that pleading “on information and belief” is acceptable when the inference of culpability is plausible).
49
   Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557); see also id. at 679 (holding that a complaint that
“do[es] not permit the court to infer more than the mere possibility of misconduct” does not suffice to state a claim).
50
   In re Great Lakes Dredge & Dock Co. LLC, 624 F.3d 201, 210 (5th Cir. 2010) (quotation omitted) (“We do not
accept as true conclusory allegations, unwarranted factual inferences, or legal conclusions.”).
51
   Mustapha v. HSBC Bank USA, NA, No. 4:11-CV-0428, 2011 WL 5509464, at *2 (S.D. Tex. Nov. 10, 2011)
(Hanks, J.) (“[A] court is not required to accept conclusory legal allegations cast in the form of factual allegations if
those conclusions cannot reasonably be drawn from the facts alleged.”).
52
   Iqbal, 556 U.S. at 678–79; see also Fernandez-Montez v. Allied Pilots Ass'n, 987 F.2d 278, 284 (5th Cir. 1993)
(“[C]onclusory allegations or legal conclusions masquerading as factual conclusions will not suffice to prevent a
motion to dismiss”).
53
   Iqbal, 556 U.S. at 678.
54
   St. Germain v. Howard, 556 F.3d 261, 263 n.2 (5th Cir. 2009).


6 / 23
      Case 7:20-cv-00139 Document 31 Filed on 10/14/20 in TXSD Page 7 of 23




“nudge” the claims “across the line from conceivable to plausible,”55 because discovery is not a

license to fish for a colorable claim.56 The complaint must plead every material point necessary

to sustain recovery; dismissal is proper if the complaint lacks a requisite allegation.57 However,

the standard is only “to determine whether the plaintiff has stated a legally cognizable claim that

is plausible, not to evaluate the plaintiff’s likelihood of success.”58

         The Court is limited to assessing only the complaint, its proper attachments, documents

incorporated into the complaint by reference, and matters of which the Court may take judicial

notice.59 Attachments to the complaint become part of the pleadings for all purposes,60 but the

Court is not required to accept any characterization of them because the exhibit controls over

contradictory assertions,61 except in the case of affidavits.62 Because the focus is on the

pleadings, “if, on a motion under Rule 12(b)(6) or 12(c), matters outside the pleadings are

presented to and not excluded by the court, the motion must be treated as one for summary

judgment under Rule 56,”63 but not if the material is a matter of public record64 and not if a




55
   Iqbal, 556 U.S. at 680 (quoting Twombly, 550 U.S. at 570).
56
   Barnes v. Tumlinson, 597 F. App'x 798, 799 (5th Cir. 2015); see Iqbal, 556 U.S. at 678–79 (“Rule 8 marks a
notable and generous departure from the hypertechnical, code-pleading regime of a prior era, but it does not unlock
the doors of discovery for a plaintiff armed with nothing more than conclusions.”).
57
   Rios v. City of Del Rio, 444 F.3d 417, 421 (5th Cir. 2006); accord Campbell v. City of San Antonio, 43 F.3d 973,
975 (5th Cir. 1995).
58
   Doe ex rel. Magee v. Covington Cty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th Cir. 2012) (quoting Lone Star
Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010))
59
   Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008).
60
   Nishimatsu Constr. Co. v. Hous. Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975) (citing FED. R. CIV. P. 10(c)).
61
   Kamps v. Baylor Univ., 592 F. App'x 282, 284 n.1 (5th Cir. 2014)
62
   Bosarge v. Miss. Bureau of Narc., 796 F.3d 435, 440–41 (5th Cir. 2015) (“[W]hile the affidavits may be
considered as an aid to evaluating the pleadings, they should not control to the extent that they conflict with
[plaintiff’s] allegations.”).
63
   FED. R. CIV. P. 12(d).
64
   Joseph v. Bach & Wasserman, L.L.C., 487 F. App'x 173, 178 n.2 (5th Cir. 2012) (per curiam) (citing Funk v.
Stryker Corp., 631 F.3d 777, 783 (5th Cir. 2011)); Norris v. Hearst Tr., 500 F.3d 454, 461 n.9 (5th Cir. 2007) (“[I]t
is clearly proper in deciding a 12(b)(6) motion to take judicial notice of matters of public record.”).


7 / 23
      Case 7:20-cv-00139 Document 31 Filed on 10/14/20 in TXSD Page 8 of 23




defendant attaches documents to a motion to dismiss that are “referred to in the plaintiff’s

complaint and are central to her claim.”65

         d. Analysis

             1. Whether There is any Private Right of Action Under the CARES Act

         The threshold question is whether Plaintiff has any standing to bring a cause of action

under the Declaratory Judgment Act. It is well-settled that “the operation of the Declaratory

Judgment Act is procedural only”66 and the “the availability of [declaratory] relief presupposes

the existence of a judicially remediable right,”67 so the Declaratory Judgment Act does not create

any private right of action and is merely a mode for a plaintiff to obtain declaratory relief in

federal court regarding an existing cause of action.68

         Plaintiff does not contend the CARES Act expressly creates any cause of action. Instead,

Plaintiff urges the Court to infer an implicit private right of action.69 The Supreme Court has

instructed federal courts to be chary in implying or inferring a private right of action from a

federal statute that does not expressly create one.70 To imply or create a private right of action,

Congress “must do so in clear and unambiguous terms.”71 Courts “begin with the standard

presumption that Congress did not intend to create a private right of action. The plaintiff

generally bears the relatively heavy burden of demonstrating that Congress affirmatively

contemplated private enforcement when it passed the relevant statute.”72



65
   Causey v. Sewell Cadillac–Chevrolet, 394 F.3d 285, 288 (5th Cir. 2004), cited in In re Katrina Canal Breaches
Litig., 495 F.3d 191, 205 (5th Cir. 2007).
66
   Aetna Life Ins. Co. of Hartford v. Haworth, 300 U.S. 227, 240 (1937).
67
   Schilling v. Rogers, 363 U.S. 666, 677 (1960).
68
   Dallas Cnty. v. MERSCORP, Inc., 2 F. Supp. 3d 938, 947 (N.D. Tex. 2014), aff'd sub nom. Harris Cnty. v.
MERSCORP Inc., 791 F.3d 545, 552 (5th Cir. 2015).
69
   Dkt. No. 28 at 21–23.
70
   Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 67 (2001).
71
   Gonzaga Univ. v. Doe, 536 U.S. 273, 290 (2002).
72
   Lundeen v. Mineta, 291 F.3d 300, 311 (5th Cir. 2002) (quotations and footnote omitted).


8 / 23
      Case 7:20-cv-00139 Document 31 Filed on 10/14/20 in TXSD Page 9 of 23




         Like substantive federal law itself, private rights of action to enforce federal law
         must be created by Congress. The judicial task is to interpret the statute Congress
         has passed to determine whether it displays an intent to create not just a private
         right but also a private remedy. Statutory intent on this latter point is
         determinative. Without it, a cause of action does not exist and courts may not
         create one, no matter how desirable that might be as a policy matter, or how
         compatible with the statute.73

         To determine whether [courts] should infer a cause of action when one is not
         explicitly authorized by Congress, [courts] must answer the four questions posed
         by the Supreme Court . . . (1) whether the plaintiff is one of a class for whose
         especial benefit the statute was enacted; (2) whether there is an indication of
         legislative intent to create or deny such remedy; (3) whether such a remedy would
         be inconsistent with the underlying legislative purpose; and (4) whether the cause
         of action is one traditionally relegated to state law.74

The Supreme Court “has never refused to imply a cause of action where the language of the

statute explicitly conferred a right directly on a class of persons,” but “has been especially

reluctant to imply causes of actions under statutes that create duties on the part of persons for the

benefit of the public at large.”75 “Statutes that focus on the person regulated rather than the

individuals protected create ‘no implication of an intent to confer rights on a particular class of

person.’”76 The Fifth Circuit characterizes this distinction as a difference between rights-creating

and duties-creating language: “[t]he issue is whether the statute expressly identifies [a] class

Congress intended to benefit or whether Congress has instead framed the statute simply as a

general prohibition or a command.”77 In short, “[t]he question is not simply who would benefit

from the Act, but whether Congress intended to confer federal rights upon those beneficiaries.”78




73
   Alexander v. Sandoval, 532 U.S. 275, 286–87 (2001) (citations omitted).
74
   Wright v. Allstate Ins. Co., 500 F.3d 390, 395 (5th Cir. 2007) (quotation omitted).
75
   Cannon v. Univ. of Chi., 441 U.S. 677, 690 n.13 (1979).
76
   Alexander, 532 U.S. at 289 (quoting California v. Sierra Club, 451 U.S. 287, 294 (1981)).
77
   Lundeen, 291 F.3d at 311 (second alteration in original) (quotations and footnote omitted).
78
   California v. Sierra Club, 451 U.S. 287, 294 (1981).


9 / 23
     Case 7:20-cv-00139 Document 31 Filed on 10/14/20 in TXSD Page 10 of 23




          Plaintiff argues that “[t]he language of the CARES Act unmistakably focuses on a

benefitted class—‘An agent that assists an eligible recipient.’”79 This statutory language must be

contextualized. The CARES Act modified the Small Business Act in part as follows:

(P) REIMBURSEMENT FOR PROCESSING.—
    (i) IN GENERAL.—The Administrator shall reimburse a lender authorized to make a
    covered loan at a rate, based on the balance of the financing outstanding at the time of
    disbursement of the covered loan, of—
         (I) 5 percent for loans of not more than $350,000;
         (II) 3 percent for loans of more than $350,000 and less than $2,000,000; and
         (III) 1 percent for loans of not less than $2,000,000.
    (ii) FEE LIMITS.—An agent that assists an eligible recipient to prepare an application for
    a covered loan may not collect a fee in excess of the limits established by the Administrator.
    (iii) TIMING.—A reimbursement described in clause (i) shall be made not later than 5 days
    after the disbursement of the covered loan.
    (iv) SENSE OF THE SENATE.—It is the sense of the Senate that the Administrator should
    issue guidance to lenders and agents to ensure that the processing and disbursement of
    covered loans prioritizes small business concerns and entities in underserved and rural
    markets, including veterans and members of the military community, small business
    concerns owned and controlled by socially and economically disadvantaged individuals (as
    defined in section 8(d)(3)(C)), women, and businesses in operation for less than 2 years.80

Pointing to this single clause of a sentence, buried four layers deep in a verbose statute, and

appearing only once as the language does not recur, Plaintiff argues that “[t]he PPP statute and

SBA Regulations clearly spell out the rights and beneficiaries and thus creates an implied right

of action.”81 As support, Plaintiff points to a nonbinding case that “neither impl[ied] nor

suggest[ed] that [a statute] creates a private right of action for monetary damages.” 82 Plaintiff

points to no legislative history intimating concern for agent fees and no legislative purpose that

would be served by recognizing an implied private right of action. 83 Indeed, even within the

subsection Plaintiff points to, a legislative purpose is specifically identified in subparagraph (iv)



79
   Dkt. No. 28 at 22 (citing 15 U.S.C. § 636(a)(36)(P)(ii)).
80
   Coronavirus Aid, Relief, and Economic Security Act, Pub. L. No. 116-136, § 1102, 134 Stat. 281, 293 (Mar. 27,
2020), 15 U.S.C. § 636(a)(1)(P)(ii) (emphasis added).
81
   Dkt. No. 28 at 22–23.
82
   First Pac. Bancorp, Inc. v. Helfer, 224 F.3d 1117, 1128 (9th Cir. 2000), cited in Dkt. No. 28 at 22.
83
   See Dkt. No. 28 at 22–23.


10 / 23
     Case 7:20-cv-00139 Document 31 Filed on 10/14/20 in TXSD Page 11 of 23




that prioritizes “small business concerns”—lenders and agents are just the means to that end.

Importantly, the “text of the CARES Act does not create any entitlement to agent fees; it only

limits what may be paid to agents,”84 so Plaintiff’s claim of an entitlement and recognition of a

private right of action to enforce that entitlement is simply unmoored from the text.

          Instead, Plaintiff argues that it “has no other avenue of recompense” if agent fees are

declared “discretionary” because that holding would, Plaintiff argues, “rende[r] all of the

language devoted to defining the fees’ parameters superfluous – an impermissible reading of the

relevant texts.”85 But the conclusion that Plaintiff lacks a private right of action does not render

agent fees discretionary. The Small Business Administration Administrator has supervisory and

enforcement authority to enforce the provisions of the Small Business Act and its CARES Act

amendments.86 Indeed, it is precisely this administrative enforcement authority that “tend[s] to

contradict a congressional intent to create privately enforceable rights . . . . The express provision

of one method of enforcing a substantive rule suggests that Congress intended to preclude

others.”87 The Court joins the preexisting consensus that “there is no private cause of action to

enforce this [agent fee] provision of the CARES Act.”88 This holding is also consistent with the

consensus of the Courts of Appeals that “the Small Business Act does not create a private right

of action in individuals.”89


84
   Dkt. No. 30 at 6, ¶ 2 (citing Sport & Wheat, CPA, PA v. ServisFirst Bank, Inc., No. 3:20CV5425-TKW-HTC,
2020 WL 4882416, at *1 (N.D. Fla. Aug. 17, 2020) (holding that agents are not entitled to agent fees) & Johnson v.
JPMorgan Chase Bank, N.A., No. 20-CV-4100 (JSR), 2020 WL 5608683, at *7 (S.D.N.Y. Sept. 21, 2020) (“The
Court finds that that language does not create an independent entitlement for agent fees; rather, it simply imposes a
limit on the amount of fees an agent is permitted to collect . . . .”)).
85
   Dkt. No. 28 at 23.
86
   15 U.S.C. § 650.
87
   Alexander v. Sandoval, 532 U.S. 275, 290 (2001).
88
   Johnson, 2020 WL 5608683, at *8; accord Profiles, Inc. v. Bank of Am. Corp., No. CV SAG-20-0894, 2020 WL
1849710, at *7 (D. Md. Apr. 13, 2020); Sport & Wheat, 2020 WL 4882416, at *3 (doubting that a private right of
action exists).
89
   Crandal v. Ball, Ball & Brosamer, Inc., 99 F.3d 907, 909 (9th Cir. 1996) (citing Royal Servs., Inc. v. Maint., Inc.,
361 F.2d 86, 92 (5th Cir. 1966) & Searcy v. Hous. Lighting & Power Co., 907 F.2d 562 (5th Cir. 1990)); United
States v. Fid. Capital Corp., 920 F.2d 827, 838 n.39 (11th Cir. 1991).


11 / 23
     Case 7:20-cv-00139 Document 31 Filed on 10/14/20 in TXSD Page 12 of 23




              2. Whether Plaintiff is Entitled to Receive Fees

          Assuming arguendo that Plaintiff can sue for a violation of the CARES Act, and because

the analysis illuminates whether Plaintiff can assert state law claims,90 the Court proceeds to

analyze whether Plaintiff’s complaint states a claim for nonpayment of agent fees pursuant to the

CARES Act. Plaintiff alleges that it acted as the agent for its PPP loan applicant clients and that

the Defendant bank lenders approved and funded the PPP loans, but that Defendants then

withheld the agent fees required to be paid by the CARES Act and its implementing

regulations.91 In their motion to dismiss, Defendants point to statutes and regulations governing

the PPP to argue that Plaintiff has failed to comply with the procedural requirements and

complete the necessary paperwork to be entitled to agent fees. 92 In response, Plaintiff argues that

the PPP statutes and regulations direct Defendants to pay agent fees and leave no room for

discretion, and that PPP requirements supersede preexisting and conflicting rules.93

          The applicable statute as modified by the CARES Act provides, in a subsection entitled

“Paycheck Protection loans:” “Except as otherwise provided in this paragraph, the [Small

Business Administration] Administrator may guarantee covered loans under the same terms,

conditions, and processes as a loan made under this subsection.”94 Another relevant subsection

provides that “[a]n agent that assists an eligible recipient to prepare an application for a covered

loan may not collect a fee in excess of the limits established by the Administrator.”95 Finally, one

part of the Small Business Act not modified by the CARES Act requires loan applicants to

90
   See Wigod v. Wells Fargo Bank, N.A., 673 F.3d 547, 581 (7th Cir. 2012) (“The absence of a private right of action
from a federal statute provides no reason to dismiss a claim under a state law just because it refers to or incorporates
some element of the federal law.”). But see Grochowski v. Phoenix Constr., 318 F.3d 80, 86 (2d Cir. 2003) (“Since
in this case . . . no private right of action exists under the relevant statute, the plaintiffs efforts to bring their claims
as state common-law claims are clearly an impermissible ‘end run’ around” federal law).
91
   Dkt. No. 16 at 9–10, ¶¶ 37–48.
92
   Dkt. No. 18 at 17–18, ¶¶ 25–29 (citing 15 U.S.C. §§ 636, 642 & 13 C.F.R. § 103.5(a)–(b)).
93
   Dkt. No. 28 at 12–18.
94
   15 U.S.C. § 636(a)(36)(B).
95
   Id. § 636(a)(36)(P)(ii).


12 / 23
     Case 7:20-cv-00139 Document 31 Filed on 10/14/20 in TXSD Page 13 of 23




“certify to the Administration the names of any attorneys, agents, or other persons engaged by or

on behalf of such business enterprise for the purpose of expediting applications made to the

Administration for assistance of any sort, and the fees paid or to be paid to any such persons.”96

The parties do not point to any other statute that governs agent fees or directs how they are to be

paid, so the Court turns to the Small Business Administration’s implementing regulations.

Defendants emphasize 13 C.F.R. § 103.5(a), which provides in full:

          Any Applicant, Agent, or Packager must execute and provide to SBA a
          compensation agreement, and any Lender Service Provider must execute and
          provide to SBA a Lender Service Provider agreement. Each agreement governs
          the compensation charged for services rendered or to be rendered to the Applicant
          or lender in any matter involving SBA assistance. SBA provides the form of
          compensation agreement and a suggested form of Lender Service Provider
          agreement to be used by Agents.97

Defendants argue the execution and delivery of the “compensation agreement” is a condition

precedent to Defendants’ liability for agent fees.98 The Small Business Administration “provides

the form of compensation agreement” in Form 159 and has done so since 1996. 99 Form 159 is

designed to “to identify Agents and the fees and/or compensation paid to Agents” when an

applicant applies for an SBA loan.100

          To implement the PPP, the SBA issued its interim final rule on April 15, 2020, governing

agent fees, which provides:

          Agent fees will be paid by the lender out of the fees the lender receives from
          SBA. Agents may not collect fees from the borrower or be paid out of the PPP
          loan proceeds. The total amount that an agent may collect from the lender for
          assistance in preparing an application for a PPP loan (including referral to the
          lender) may not exceed [a tiered rate structure].101

96
   15 U.S.C. § 642(1).
97
   13 C.F.R. § 103.5(a) (emphasis added).
98
   Dkt. No. 18 at 17, ¶ 26.
99
   Standards for Conducting Business With SBA, 61 Fed. Reg. 2679-01, 2,682 (Jan. 29, 1996) (codified at 13 C.F.R.
§ 103.5(a)).
100
    SMALL BUSINESS ADMINISTRATION, Form 159 (expires Aug. 31, 2021), https://www.sba.gov/document/sba-
form-159-fee-disclosure-compensation-agreement.
101
    Paycheck Protection Program, 85 Fed. Reg. at 20,816.


13 / 23
      Case 7:20-cv-00139 Document 31 Filed on 10/14/20 in TXSD Page 14 of 23




Plaintiff points out that “[t]he program requirements of the PPP identified in this rule temporarily

supersede any conflicting Loan Program Requirement.”102 A “Loan Program Requirement” is

any requirement imposed (such as by statute, regulation, standard operating procedure, or SBA

form) on a financial institution lender, Certified Development Company that provides certain

financing to small businesses, or microloan program participant that lends up to $50,000 to small

businesses.103 Plaintiff argues that the “PPP loan program does not (and could not) require the

use of Form 159—it is a plainly conflicting ‘Loan Program Requirement.’”104

          The Court disagrees. First, nothing about the SBA requiring agents to complete a

compensation agreement via Form 159 conflicts with requirements imposed upon lenders or

Certified Development Companies; in other words, the requirement of 13 C.F.R. § 103.5(a) that

agents execute a compensation agreement cannot be a “Loan Program Requirement” that

conflicts with the PPP because Loan Program Requirements are imposed on lenders, not agents.

          Plaintiff further argues that the “[t]he PPP supersedes SBA Form 159 for at least six

reasons,” but this argument is beside the point. The question is whether the PPP supersedes 13

C.F.R. § 103.5(a), not the form compensation agreement promulgated under that regulation.

Even if the SBA’s interim final rule disposed of any preexisting regulation that conflicts with the

PPP and not merely conflicting Loan Program Requirements, the question would not be whether

Form 159 conflicts with the PPP; the question is whether the PPP conflicts with the regulation

that agents complete a compensation agreement to be entitled to agent fees. Plaintiff’s argument

that the PPP differs from traditional SBA loans in numerous ways is also beside the point,105


102
    Dkt. No. 28 at 14 (quoting Business Loan Program Temporary Changes; Paycheck Protection Program, 85 Fed.
Reg. 20811-01, 20,812 (Apr. 15, 2020)).
103
    13 C.F.R. § 120.10.
104
    Dkt. No. 28 at 14 (citing Dkt. No. 28-1 at 4, R16).
105
    See Dkt. No. 28 at 8–9 (discussing differences).


14 / 23
      Case 7:20-cv-00139 Document 31 Filed on 10/14/20 in TXSD Page 15 of 23




because the only matter of significance is whether there is a specific and direct conflict between

the PPP and SBA laws and regulations governing agent fees. Even if the Form 159 compensation

agreement the SBA provides is not updated for the latest changes in law, nothing in 13 C.F.R.

§ 103.5(a) excuses noncompliance with the regulation because of the Small Business

Administration’s inefficiency in updating the form.106 Plaintiff’s argument and appendix are

addressed to differences between Form 159, and the SBA’s traditional pre-PPP loan program,

and the PPP,107 but Plaintiff does not show and fails to explain why anything in the PPP (or

CARES Act) conflicts with the § 103.5(a) requirement that agents must execute the SBA’s form

compensation agreement. Accordingly, Plaintiff’s argument that “the SBA Regulations identify

all forms required and never includes or even mentions Form 159,” is plainly wrong; SBA

regulations require agents to “execute and provide to SBA a compensation agreement” that the

SBA has promulgated as Form 159.108 Plaintiff’s argument that the SBA forms conflict with the

PPP even extends to the awkward proposition that the SBA forms “evinc[e] unequivocal intent to

supersede the provision of 15 U.S.C. § 642.”109 Section 642 requires SBA loan applicants to

certify the names of agents used during the application process and the section was not modified

by the CARES Act.110 Plaintiff cites no authority for the novel argument that a federal agency’s

forms could supersede a federal statute and the Court declines to recognize this argument.

Plaintiff’s argument further conflicts with the traditional interpretive canon that Congress is
106
    See Johnson v. JPMorgan Chase Bank, N.A., No. 20-CV-4100 (JSR), 2020 WL 5608683, at *7 n.16 (S.D.N.Y.
Sept. 21, 2020) (rejecting the plaintiff’s argument that Form 159 conflicts with the PPP because, “[f]irst, as the just-
quoted language [of Form 159] makes clear, the form must also be completed when an agent is paid by the lender -
precisely what the PPP contemplates. Second, even if plaintiffs were correct that this particular form is inapplicable
to the PPP, that would not itself dispose of the requirement that agents and lenders enter into an agreement in order
for agents to receive fees.”).
107
    See Dkt. No. 28 at 14–18; Dkt. No. 28-1.
108
    Standards for Conducting Business With SBA, 61 Fed. Reg. 2679-01, 2,682 (Jan. 29, 1996) (codified at 13
C.F.R. § 103.5(a)).
109
    Dkt. No. 28 at 16–17; see id. at 18 (arguing “PPP applicants are exempted from every one of these requirements”
under 15 U.S.C. § 642, but citing no authority and not explaining which traditional requirements the PPP exempts
except for one unrelated requirement specifically exempted under 15 U.S.C. § 636(a)(36)(I)).
110
    15 U.S.C. § 642(1).


15 / 23
      Case 7:20-cv-00139 Document 31 Filed on 10/14/20 in TXSD Page 16 of 23




presumed to be aware of existing law and federal regulations when it legislates—indeed,

Congress specifically did away with certain SBA rules but not others in the CARES Act 111—and

“any reasonable understanding of the statute's effect requires awareness of the preexisting legal

regime.”112 Therefore, Congress’s failure to explicitly abrogate either 13 C.F.R. § 103.5(a) or 15

U.S.C. § 642 supports an inference that Congress did not intend to repeal or modify these

provisions.113

          Even Plaintiff’s argument that Form 159 plainly conflicts with the PPP is questionable,

because Form 159 explains that the form “must be completed and signed by the SBA Lender and

the Applicant whenever an Agent is paid by either the Applicant or the SBA Lender in

connection with the SBA loan application.”114 Assuming Plaintiff is correct that Form 159 is out

of step with the PPP and in need of updating, Form 159 nevertheless unambiguously provides

that it must be completed when an agent is to be paid. Lastly, Plaintiff’s plaintive argument that

agents will be disentitled to their hard-earned fees and banks will veto any applicant’s choice of

agent carries no water.115 To be entitled to agent fees, agents must simply comply with 13 C.F.R.

§ 103.5(a) in executing and delivering a compensation agreement, in addition to all other

applicable requirements.116



111
    Coronavirus Aid, Relief, and Economic Security (CARES) Act, Pub. L. No. 116-136, § 1102(e), 134 Stat. 281,
294 (Mar. 27, 2020).
112
    June Med. Servs. LLC v. Kliebert, 158 F. Supp. 3d 473, 533 (M.D. La. 2016) (collecting cases); cf. Whitman v.
Am. Trucking Ass’ns, 531 U.S. 457, 468 (2001) (“Congress, we have held, does not alter the fundamental details of a
regulatory scheme in vague terms or ancillary provisions—it does not, one might say, hide elephants in
mouseholes.”).
113
    See Tradeways, Ltd. v. U.S. Dep't of the Treasury, Civ.A.No. ELH-20-1324, 2020 U.S. Dist. LEXIS 110737, at
*35–36 (D. Md. June 24, 2020) (collecting cases).
114
    SMALL BUSINESS ADMINISTRATION, Form 159 at 1 (expires Aug. 31, 2021),
https://www.sba.gov/sites/default/files/2020-08/Form%20159%20-%20%28FINAL%29%209.10.18-508.pdf; see
supra note 106.
115
    See Dkt. No. 28 at 3, 5, 8, 18.
116
    Johnson v. JPMorgan Chase Bank, N.A., No. 20-CV-4100 (JSR), 2020 WL 5608683, at *8 (S.D.N.Y. Sept. 21,
2020) (Rakoff, J.) (“[P]laintiffs are overlooking a third option: comply with the standard process and reach an
agreement with the lender.”).


16 / 23
      Case 7:20-cv-00139 Document 31 Filed on 10/14/20 in TXSD Page 17 of 23




          The Court agrees with Defendants that “eliminating this requirement of advance

agreement among lenders, agents, and applicants” would enable agents to “receive a fee simply

by claiming they provided services (even if they did not).”117 Plaintiff alleges that it assisted PPP

applicants but not how it informed the banks that it acted as agent for the applicants. 118 In fact,

Plaintiff argues that it could not inform Defendant banks of its involvement as the applicants’

agent without Form 159.119 Evidently, Plaintiff believed that it could serve as applicants’ agent,

kick its feet up and wait for the banks to issue PPP loans to successful applicants, and only then

notify Defendant banks of its agency role and demand payment. The Court holds that that

approach “is not how the PPP works, and it contradicts a common-sense interpretation of the

relevant statutes and regulations.”120 This Court agrees that “[n]othing in [the Small Business

Administration] regulations . . . is inconsistent with the [15 U.S.C. § 636(a)] requirement that an

agent must first execute an agreement before receiving any agent fees.”121 In the absence of any

allegation that Plaintiff executed the required compensation agreement, 122 and in the absence of

any private right of action under the CARES Act, the Court agrees with Defendants that Plaintiff

fails to state a claim upon which relief can be granted for an alleged violation of the CARES Act

or PPP.




117
    Dkt. No. 18 at 19, ¶ 32.
118
    See Dkt. No. 16 at 9–10, ¶¶ 37–48.
119
    See Dkt. No. 28 at 16–17; cf. Dkt. No. 18 at 21, ¶ 37 (“Had the SBA intended for every putative agent to receive
an agent fee even in the absence of a compensation agreement, it would have required loan applicants to identify
those agents. But Form 2483 does not ask borrowers to identify agents that assisted them; that information must
instead be provided on the traditional Form 159 Compensation Agreement. That absence further speaks to the
SBA’s understanding that agents seeking compensation must enter into a traditional Section 7(a) Compensation
Agreement with the lender.”).
120
    Dkt. No. 28 at 5.
121
    Johnson v. JPMorgan Chase Bank, N.A., No. 20-CV-4100 (JSR), 2020 WL 5608683, at *7 (S.D.N.Y. Sept. 21,
2020); accord Sport & Wheat, CPA, PA v. ServisFirst Bank, Inc., No. 3:20CV5425-TKW-HTC, 2020 WL 4882416,
at *4 (N.D. Fla. Aug. 17, 2020) (“Form 159 does not conflict with the [SBA interim final rule] because (1) there is
nothing in the IFR that prohibits the SBA Administrator from requiring use of the form.”).
122
    See Dkt. No. 16.


17 / 23
      Case 7:20-cv-00139 Document 31 Filed on 10/14/20 in TXSD Page 18 of 23




          Accordingly, Defendants’ motion to dismiss Plaintiff’s claims is GRANTED to the

extent it seeks to dismiss claims that Defendants violated the CARES Act or PPP. Plaintiff’s

claim seeking declaratory relief for an alleged violation of the PPP (count I) and Plaintiff’s

claims seeking relief for violation of the CARES Act and Small Business Administration loan

program (counts V and VI) are DISMISSED WITH PREJUDICE.

          “Finally, [Plaintiff brings] various state law claims, almost all of which are predicated on

[Plaintiff’s] theory that the PPP entitles them to a portion of the lenders’ fees. Largely because

the PPP does not entitle plaintiffs to any portion of the lenders’ fees (absent an agreement), each

of these state law claims fails and must be dismissed.”123

             3. Conversion Claim

          Plaintiff claims conversion of funds.124 Plaintiff cannot state a claim for conversion for

two reasons: Plaintiff is not entitled to the funds and, even if Plaintiff was so entitled,

Defendants’ obligation would be dischargeable by ordinary payment of indebtedness, so a claim

for conversion, which must designate specific chattel, would not obtain.

          First, a claim for conversion requires Plaintiff to show that “the plaintiff owned, had legal

possession of, or was entitled to possession of the property.”125 Plaintiff cannot show an

entitlement to the funds for the reasons described in Section III.d.2.

          Second, “[m]oney is subject to conversion only when it can be identified as a specific

chattel and where there is an obligation to deliver the specific money in question or otherwise

particularly treat the specific money. There is no conversion where an indebtedness may be



123
    Johnson, 2020 WL 5608683, at *9.
124
    Dkt. No. 16 at 15–17, ¶¶ 78–91.
125
    Wells Fargo Bank Nw., N.A. v. RPK Capital XVI, L.L.C., 360 S.W.3d 691, 699 (Tex. App.—Dallas 2012, no pet.)
(citing Tex. Integrated Conveyor Sys. v. Innovative Conveyor Concepts, Inc., 300 S.W.3d 348, 365–66 (Tex. App.—
Dallas 2009, pet. denied)).


18 / 23
      Case 7:20-cv-00139 Document 31 Filed on 10/14/20 in TXSD Page 19 of 23




discharged generally by the payment of money.”126 Plaintiff argues that the agent fees “are a

segregated portion of the Lender Fees awarded through the SBA Regulations for a successfully

funded PPP loan,” in that the Small Business Administration transferred to Defendants three

separate portions of loan funding, lender fees, and agent fees,127 but Plaintiff’s argument is

equivalent to alleging entitlement to commission fees that a Texas Court of Civil Appeals has

already rejected.128 Plaintiff’s claim could be discharged by an ordinary payment of money,

therefore Plaintiff cannot state a claim for conversion.129

          Defendants’ motion to dismiss is GRANTED to the extent it seeks to dismiss Plaintiff’s

claim for conversion. Plaintiff’s claim for conversion (count III) is DISMISSED WITH

PREJUDICE.

             4. Implied Contract Claim

          “To state a claim for breach of an implied contract, a plaintiff must plead the existence of

a valid implied contract, performance or tendered performance by the plaintiff, breach of the

implied contract by the defendant, and damages resulting from the breach.”130 The elements to

establish the existence of an implied contract are the same as those to establish an express

contract, namely, “(1) an offer, (2) an acceptance, (3) a meeting of the minds, (4) each party's

consent to the terms, and (5) execution and delivery of the contract with the intent that it be

mutual and binding.”131

          Plaintiff argues that the elements of an implied contract can be inferred because

Defendants participated in the PPP loan program “with the knowledge that the CARES Act and


126
    Encinas v. Jackson, 553 S.W.3d 723, 727 (Tex. App.—El Paso 2018, no pet.) (citation omitted).
127
    Dkt. No. 28 at 28.
128
    Taylor Pipeline Constr., Inc. v. Directional Rd. Boring, Inc., 438 F. Supp. 2d 696, 708 (E.D. Tex. 2006) (citing
Gronberg v. York, 568 S.W.2d 139, 144–45 (Tex. Civ. App.—Tyler 1978, writ ref’d n.r.e.).
129
    Id. (collecting cases).
130
    Electrostim Med. Servs. v. Health Care Serv. Corp., 614 F. App'x 731, 744 (5th Cir. 2015).
131
    Id. (quoting Plotkin v. Joekel, 304 S.W.3d 455, 476 (Tex. App.—Houston [1st Dist.] 2009, pet. denied)).


19 / 23
      Case 7:20-cv-00139 Document 31 Filed on 10/14/20 in TXSD Page 20 of 23




SBA regulations obligated Defendants to pay the Agent Fees set by statute.”132 For the reasons

set forth in Section III.d.2, supra, Plaintiff’s argument is incorrect and neither the CARES Act

nor SBA regulations obligated Defendants to pay agent fees to Plaintiff in the absence of a

compensation agreement. Accordingly, Plaintiff has failed to state a claim for breach of an

implied contract133 and Defendant’s motion is GRANTED to the extent it seeks to dismiss this

claim. Plaintiff’s claim for breach of an implied contract (count IV) is DISMISSED WITH

PREJUDICE.

             5. Unjust Enrichment Claim

          Plaintiff claims unjust enrichment.134 Plaintiff cannot state a claim for unjust enrichment

for two reasons: Plaintiff cannot maintain a theory of unjust enrichment without other prevailing

claims for relief, and the Court finds Defendants’ retention of fees is not unjust.

          First, unjust enrichment is not an independent claim for relief but rather a “theor[y] of

recovery tied to other claims for relief and relevant to damages calculations.”135 Without any

other prevailing claims to relief, Plaintiff is not entitled to unjust enrichment recovery.

          Second, “[a]n action for unjust enrichment is based upon the equitable principle that a

person receiving benefits which were unjust for him to retain ought to make restitution.”136 In

other words, “[u]njust enrichment occurs when ‘the person sought to be charged [has]

wrongfully secured a benefit or [has] passively received one which it would [be] unconscionable




132
    Dkt. No. 28 at 30.
133
    See Thymes v. Gillman Cos., No. 4:17-cv-02834, 2018 WL 1281852, at *2, 2018 U.S. Dist. LEXIS 38817, at *5–
6 (S.D. Tex. Mar. 9, 2018) (Lake, J.) (“Because Plaintiff has not pled facts that would plausibly support the elements
of a breach of implied contract, Plaintiff fails to state a claim upon which relief may be granted.”).
134
    Dkt. No. 16 at 14–15, ¶¶ 66–77.
135
    Martinez v. Ethicon Inc., No. 7:19-cv-00164, 2020 WL 2113638, at *4 (S.D. Tex. May 1, 2020) (Alvarez, J.)
(citing Walker v. Cotter Props., Inc., 181 S.W.3d 895, 900 (Tex. App.—Dallas 2006, no pet.)).
136
    Bransom v. Standard Hardware, Inc., 874 S.W.2d 919, 927 (Tex. App.—Fort Worth 1994, writ denied).


20 / 23
      Case 7:20-cv-00139 Document 31 Filed on 10/14/20 in TXSD Page 21 of 23




to retain.’”137 “A party may recover under the unjust enrichment theory when one person has

obtained a benefit from another by fraud, duress, or the taking of an undue advantage.”138 If a

complaint fails to “allege any conduct by [the defendant] that could be described as fraud,

duress, or undue advantage,” it fails to state a claim for relief.139 Plaintiff’s argument that

Defendants took an undue advantage is entirely predicated on Defendants’ alleged unjust

withholding of agent fees,140 specifically that Defendants allegedly “knew that the Agents were

doing the work required to facilitate the loans [and] were entitled to be paid for their work” but

nonetheless withheld agent fees.141

          The Court holds that, even if Plaintiff advantaged Defendants by facilitating PPP

applications, Defendants’ retention of Plaintiff’s claimed agent fees is neither an undue

advantage nor unconscionable. “Unjust enrichment is not a proper remedy merely because it

might appear expedient or generally fair that some recompense be afforded for an unfortunate

loss to the claimant.”142 As an equitable theory of recovery, unjust enrichment necessitates some

affront to “the sense of justice, decency, or reasonableness.”143 The Court declines to exercise its

equitable powers to award Plaintiff fees when Plaintiff did not comply with the proper procedure

to demonstrate its entitlement to agent fees. The Court finds Defendants’ retention of fees does

not affront justice, decency, or reasonableness because Plaintiff was never entitled to the fees.




137
    In re Estate of Wallace, No. 04-05-00567-CV, 2006 WL 3611277, at *3 (Tex. App.—San Antonio Dec. 13,
2006, no pet.) (alterations in original) (quoting City of Corpus Christi v. S.S. Smith & Sons Masonry, Inc., 736
S.W.2d 247, 250 (Tex. App.—Corpus Christi 1987, writ denied)).
138
    Heldenfels Bros. v. City of Corpus Christi, 832 S.W.2d 39, 41 (Tex. 1992).
139
    Great Lakes Directional Drilling, Inc. v. CCI Sys., No. 2:14-cv-272, 2015 U.S. Dist. LEXIS 138960, at *3 (S.D.
Tex. Oct. 13, 2015) (Ramos, J.).
140
    Dkt. No. 28 at 26–27 (citing Dkt. No. 16, ¶¶ 67, 69, 72, 74–75).
141
    Id. at 26.
142
    Heldenfels Bros., 832 S.W.2d at 42 (quotation omitted).
143
    Unconscionable, BLACK’S LAW DICTIONARY (11th ed. 2019); see In re Estate of Wallace, No. 04-05-00567-CV,
2006 WL 3611277, at *3 (Tex. App.—San Antonio Dec. 13, 2006, no pet.).


21 / 23
      Case 7:20-cv-00139 Document 31 Filed on 10/14/20 in TXSD Page 22 of 23




          Accordingly, Defendants’ motion to dismiss is GRANTED to the extent it seeks to

dismiss Plaintiff’s claim for unjust enrichment. Plaintiff’s claim for unjust enrichment (count II)

is DISMISSED WITH PREJUDICE.

             6. Class Action Allegations

          Plaintiff makes class action allegations and seeks to represent a class of similarly situated

individuals and entities.144 The Court is to determine “maintainability of the class action at what

has been called the earliest pragmatically wise moment.”145 However, even if the Court denies

the lead plaintiff’s claim, such a finding does not necessarily “preclud[e] their serving as

adequate representatives” of the class.146 “The relevant inquiry is whether the plaintiffs maintain

a sufficient interest in, and nexus with, the class so as to ensure vigorous representation.”147

Accordingly, because Defendants do not move to dismiss Plaintiff’s class allegations, 148 the

Court assumes Defendants do not challenge Plaintiff’s ability to represent a class of similarly

situated individuals. Nevertheless, “[i]n determining whether a party would be an adequate class

representative, courts [inquire] whether the representative's interests are coextensive with those

of the class.”149 Plaintiff as class representative must satisfy Federal Rule of Civil

Procedure 23(a), but the Court doubts that Plaintiff can serve as an adequate class representative.

Accordingly, the Court’s September 4, 2020 order staying discovery remains in effect, 150 and

parties shall appear at the initial pretrial and scheduling conference on November 10, 2020, at



144
    Dkt. No. 16 at 10–13, ¶¶ 49–60.
145
    Huff v. N.D. Cass Co. of Ala., 485 F.2d 710, 712 (5th Cir. 1973) (en banc) (quotation omitted).
146
    Roper v. Consurve, Inc., 578 F.2d 1106, 1112 (5th Cir. 1978).
147
    Id.
148
    See Dkt. No. 18.
149
    In re S. Cent. States Bakery Prod. Antitrust Litig., 86 F.R.D. 407, 417 (M.D. La. 1980); see E. Tex. Motor Freight
Sys. Inc. v. Rodriguez, 431 U.S. 395, 403 (1977) (quotation omitted) (“As this Court has repeatedly held, a class
representative must be part of the class and possess the same interest and suffer the same injury as the class
members.”).
150
    Dkt. No. 25.


22 / 23
      Case 7:20-cv-00139 Document 31 Filed on 10/14/20 in TXSD Page 23 of 23




9:00 a.m. to discuss whether Plaintiff is ready, able, and willing to serve as an adequate class

representative.

      IV. CONCLUSION AND HOLDING

          For the foregoing reasons, the Court GRANTS Plaintiff’s motion for judicial notice151

and GRANTS Defendants’ motion to dismiss.152 The Court DISMISSES WITH PREJUDICE

Plaintiff’s claims for relief in their entirety. Nevertheless, Plaintiff’s amended complaint153 is not

dismissed, this case is not terminated, and parties are to assess the maintainability of Plaintiff’s

class action and be prepared to present on the issue at the November 10th conference or else file

dismissal documentation. Parties must still file their joint discovery/case management plan no

later than October 30, 2020.

          IT IS SO ORDERED.

          DONE at McAllen, Texas, this 14th day of October 2020.


                                                  ___________________________________
                                                               Micaela Alvarez
                                                          United States District Judge




151
    Dkt. No. 29.
152
    Dkt. No. 18.
153
    Dkt. No. 16.


23 / 23
